Per Curiam.
The plaintiffs, while passengers in a taxicab of the Yellow Cab Company, were injured through a collision of the cab with an automobile driven by the defendant Colorita. The jury found that the collision was the result of the joint negligence of the driver of the Yellow cab and of the defendant Colorita. Our examination of the testimony leads us to the conclusion that the finding was justified.
We find no error in the rulings of the court with relation to the admission or rejection of testimony, nor in the charge to the jury.
The verdicts in favor of the respective plaintiffs are neither of them so clearly excessive as to justify their being set aside by this court.
The rules to show cause will be discharged.